DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on January 26, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 2, 3, 4, 6, 9, 13, 16, 18, 20, 21, 24 and 31 are objected to because of the following informalities:  
In claim 2, “the plurality of passive devices is” should read --the plurality of passive devices are--.
In claim 3, lines 2-3, “the plurality of passive devices is” should read -- the plurality of passive devices are--.
The claim scope of claim 4 is substantially same as the claim scope of claim 6, thus one of them should be canceled.
In claim 9, lines 4-7, “another plurality of passive devices coupled to the second surface of the substrate and located laterally around at least a portion of the at least one additional electrical component, wherein the other plurality of passive devices forms another EMI shield around at least a portion of the at least one additional electrical component coupled to the second surface of the substrate” should read --a third plurality of passive devices coupled to the second surface of the substrate and located laterally around at least a portion of the at least one additional electrical component, wherein the third plurality of passive devices form another EMI shield around the at least a portion of the at least one additional electrical component coupled to the second surface of the substrate-- (emphasis added). For example, see claim 3 as amended for reference.
In claim 13, line 7, “the the plurality of passive devices is” should read --the plurality of passive devices are--.
In claim 16, “the plurality of passive devices are configured as a resistor comprising a resistance rating of 1 kilohm or less” should read --at least one of the plurality of passive devices is configured as a resistor comprising a resistance rating of 1 kilohm or less-- (emphasis added). For example, see claim 4 for reference.
In claim 18, “the plurality of passive device are configured as a resistor comprising a resistance rating of 1 kilohm or less” should read --at least one of the plurality of passive devices is configured as a resistor comprising a resistance rating of 1 kilohm or less-- (emphasis added). For example, see claim 6 for reference.
Also, the claim scope of claim 16 is substantially same as the claim scope of claim 18, thus one of them should be canceled.
In claim 20, line 4, “as a conformal EMI shield for the package” should read --as a conformal EMI shield for the apparatus--.
In claim 21, line 2, “at least one electrical component coupled to the second surface of the substrate” should read --at least one additional electrical component coupled to the second surface of the substrate-- (emphasis added). For example, see claim 9 for reference.
In claim 21, lines 4-6, “the second plurality of passive devices are coupled to the second surface of the substrate and laterally surrounds at least a portion of the at least one electrical component coupled to the second surface of the substrate” should read --the second plurality of passive devices are coupled to the second surface of the substrate and laterally surround at least a portion of the at least one additional electrical component coupled to the second surface of the substrate-- (emphasis added).
In claim 24, “at least one passive device” should read --
In claim 31, line 2, “coupling at least one electrical component … over the second surface of the substrate” should read --coupling at least one additional electrical component … over the second surface of the substrate --. 
In claim 31, lines 6-7, “the at least one electrical component over the second surface of the substrate” should read --the at least one additional electrical component over the second surface of the substrate--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the feature “a first passive device” in lines 1-2 and the feature “a second passive device” in line 2. 
It is unclear whether each feature of claim 14 relates back to “a plurality of passive devices” of base claim 13 or refers to something else. Appropriate correction is required. 
Claim 15 is rejected due to the similar reason to that discussed in claim 14 above and its dependency.
Claim 26 recites “coupling a plurality of passive devices to one or more interconnects of the plurality of interconnects of the substrate” in lines 6-7.
It is unclear whether the feature “one or more interconnects of the plurality of interconnects of the substrate” in lines 6-7 relates back to “one or more interconnects of the plurality of interconnects of the substrate” in lines 4-5 or refers to something else. Appropriate correction is required. 
Claim 27-31 are rejected due to the similar reason to that discussed in claim 26 above and their dependency.
Allowable Subject Matter
Claims 1, 7, 8 and 10-12 are allowed at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of base claim 1 that recites “wherein the plurality of passive devices collectively form an electromagnetic interference (EMI) shield along a lateral portion of the at least one electrical component” in combination with other elements of base claim 1.
Claims 2-6 and 9 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Claims 13, 16-22, 24 and 25 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 5, 2022